NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method for the production of a pigment granule comprising the steps of adding an amount of a pigment to a granulation machine that includes a horizontal flexible wall compactor, adding an amount of water to the pigment in the granulation machine, to bring the moisture content of the mixture to 12% to 20%, adding an amount of an additive to the granulation machine and activating the granulation machine to produce the pigment granule.
Additionally, the prior art does not disclose or suggest a method for the production of a pigment granule comprising the steps of adding an amount of a virgin pigment and an amount of a recycled pigment to the granulation machine that includes a horizontal flexible wall compactor; 
wherein the recycled or virgin pigment added is iron oxides, chromium oxides, titanium dioxides, cobalt blues, various other metal-oxides, carbon black, phthalocyanine green, phthalocyanine blue and combinations of the same; wherein the amount of virgin pigment is about 40-100% (w/w), wherein the amount of recycled pigment is about 40-100% (w/w), 

adding an amount of an additive to the granulation machine and activating the granulation machine to produce the pigment granule; wherein the additive is a dispersant, a binder or a combination thereof, and wherein the additive is EDTA, short or medium molecular weight acrylic polymers, short or medium molecular weight modified acrylic polymers, sodium and/or ammonium polyacrylate, TSP, sodium lignosulfonates, calcium lignosulfonates, potassium lignosulfonates, sodium silicates, sodium borates, calcium silicates, calcium borates, potassium silicates, potassium borates, sodium carbonates, calcium carbonates, potassium carbonates, sodium aluminates, calcium aluminates, potassium aluminates, methyl-cellulose and/or hydroxyl-propyl methylcellulose polymers, alkyl sulfonates, aryl-sulfonates or alkyl aryl sulfonates, or combinations thereof, wherein the amount of additive is about 0.01 to about 10 % (w/w); and using a drying system to lower the moisture content of the pigment granule to less than 2%.

As noted in the previous Office Action, Final Rejection mailed on 08/26/2021, Applicant's arguments, see pages 2, 4, 6, and top of page 7, filed 6/15/2021, with respect to the rejection of claims 1-6 and 8-19 have been fully considered and, in view of the amendment made to said claims, are found persuasive. As a result, the 103 obviousness rejection of claims 1-6 and 8-19 had been withdrawn.

Additional search did not result in a reference anticipating or rendering the claims, in particular, independent claims 1 or 15 obvious. The closest prior art is listed below:
U.S. Patent No. 7,351,474 to Etzrodt et al. (hereinafter Etzrodt) is drawn to pigment granules and a process for producing the same. This reference teaches the use of at least two different pigments, in a solution of polymer, in the presence of in organic solvent and dispersant (abstract and column 7, lines 15-22). Although the reference disclose the size and shape of the granules (column 8, lines 44-50) which includes spherical granules of the size of up to 0.2 mm or particles size of from about 1 to about 6 mm, it does not disclose the addition of water in an amount of 12% to 20% to the process. The reference, additionally, does not disclose a granulation 
U.S. Patent No. 5,176,751 to Findley is drawn to color concentrate pellet and a method for producing the same (abstract). Findley discloses the use of a mixture of pigment and a carrier, such as bis stearamide wax, in the process of producing the granules (column 4, lines 55-65). The reference discloses the use of organic or inorganic pigments, as well as the use of a combination of the two (column 4, lines 12- 17 and 36-40). However, the process involves using a high intensity, bowl-type mixer, but there is no disclosure on the use of a granulation machine having a horizontal flexible wall compactor. Additionally, and more importantly, the reference does not disclose the addition of 12% to 20% of water to the mixture producing granules. Furthermore, while the reference is seen to render the use of virgin pigment obvious, it does not disclose the use of recycled pigment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731